Appellant was arrested charged with the murder of Austin King, and resorted to the writ of habeas corpus to secure bail. Upon the hearing of the case in vacation he was remanded to custody, without bond; hence this appeal.
Upon an examination of the record, we find that it is not certified by the judge, as required by the statute. For this reason we can not entertain jurisdiction of this appeal. See Ex Parte Malone, 35 Tex.Crim. Rep.. There are several other cases following the Malone Case, but we deem it unnecessary to cite them. The appeal is accordingly dismissed.
Appeal dismissed.
HURT, Presiding Judge, absent.
After the dismissal of the appeal, relator cured the defect in the transcript as pointed out in the above opinion by having the same properly certified by the judge who tried the case, and upon his motion the judgment of dismissal was set aside and the cause reinstated upon the docket, and the following is the opinion upon the merits, delivered November 2, 1898:
                    OPINION UPON THE MERITS.